DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the species restriction in the reply filed on February 22, 2021 is acknowledged.  The traversal is on the ground(s) that species V should include Figures 7-13.  The arguments are found persuasive and elected Species V is now directed towards Figures 7-13.  However, the examiner disagrees with applicant’s assessment that all the claims read on the elected embodiment.  Claims 23 and 33 recite a collar which is directed towards Species II and/or Species IV as taught in paragraphs 0052 and 0056 with regard to Figures 4 and 6.  Claim 29 recites “an irrigation conduit with at least one irrigation port” which is directed towards Species IV as taught in paragraphs 0018 and 0055-0058 as shown in Figure 6.  Therefore, claims 23, 29 and 33 are withdrawn.

Specification
The disclosure is objected to because of the following informalities: the status of application 12/650,466 in paragraph 0001 needs to be updated.  Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an insulating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0010 that an insulated portion if provided over a conducting portion and paragraph 0062 teaches that the flexible sleeve can include an insulated portion, however this fails to provide any corresponding structure, materials or acts and fails to clearly link anything further than “an insulating means”.  The examiner suggests amending this recitation to “an insulated portion” similar to claim 35 in order to overcome the rejection.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 25-27, 30-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peter D. Kozel (2005/0256521) (hereinafter referred to ask Kozel).
 	Referring to claim 21, Kozel teaches a method of delivering an ablation therapy to target tissue (paragraph 0041) including: extending a guide element (18/22) having a proximal end (proximal end of 22) and a distal end (distal end of 18), the distal end configurable in a desired shape, through a cardiovascular system of a patient and into proximity with the target tissue (paragraphs 0003, 0011 and 0045; Figures 1-6; extending a flexible sleeve (26) conformable to the guide element so that the flexible sleeve slides over the guide element, the flexible sleeve having a proximal end, a distal end (paragraph 0046; Figures 2 and 3), and at least one ablation element (28) at the distal end of the flexible sleeve (26), the at least one ablation element operable to form 

 	Referring to claim 22, Kozel teaches wherein the guide element comprises one of a mapping catheter and a preformed member configured into the desired shape (paragraphs 0041 and 0045).

 	Referring to claim 25, Kozel teaches wherein the flexible sleeve includes an insulated portion and an active portion, the insulated portion provided over a conducting portion, and the conducting portion electrically coupling to the active portion for delivering electrical energy to the active portion (paragraphs 0047-0050 and 0052-0055).

Referring to claim 26,  Kozel teaches wherein the ablative element (28) includes at least one electrode mounted to an outer surface of the flexible sleeve and at least one sensor mounted to an outer surface of the flexible sleeve (paragraphs 0047-0050 and 0052-0055 and 0074).



 	Referring to claim 30, Kozel teaches a method of non-invasive, intravascular ablation therapy (paragraph 0041) including:  inserting a unitary flexible tubing (labeled 33 in Figures 4 and 5; described as “third sheath 32” in paragraphs 0050-0051) having a proximal end and a distal end defining substantially an entire length of a catheter into an intravascular lumen of a patient (paragraphs 0050-0051; Figures 4 and 5); inserting a guide element (18/22) having a proximal end (proximal end of 22) and a distal end (distal end of 18), the distal end preformed in a desired shape, through the unitary flexible tubing and into contact with target tissue for the ablation therapy (paragraphs 0003, 0011, 0045-0051; Figures 1-6); 3Application no. 15/874,493Filed 18 January 2018Preliminary amendment dated: 11 April 2018inserting a flexible sleeve (26), conformable to the guide element, so that the flexible sleeve slides over the guide element and through the unitary flexible tubing and into contact with the target tissue, the flexible sleeve having a proximal end and a distal end (paragraphs 0045-0051; Figures 2 and 3); and ablating the target tissue using at least one ablation element (28) at the distal end of the flexible sleeve (26), the at least one ablation element operable to form an ablative lesion when contacting the target tissue (paragraphs 0047-0050 and 0052-0055; Figures 1-6); 

 	Referring to claim 31, Kozel teaches the step of affecting travel of the flexible sleeve (26) over the guide element (18/22) via a controller (14) attached to the flexible sleeve and extending through the unitary flexible tubing for operation outside of a 

 	Referring to claim 32, Kozel teaches wherein the guide element comprises a mapping catheter (paragraphs 0041 and 0045).

 	Referring to claim 34, Kozel teaches wherein travel of the flexible sleeve (26) is constrained between an extended position toward the distal end of the guide element and a retracted position toward the proximal end of the guide element, and wherein travel of the flexible sleeve creates a lesion on the tissue substantially conforming to the shape of the guide element (paragraphs 0047-0050 and 0052-0055; Figures 1-6).  Paragraph 0047 specifically teaches that the “distal advancement of the second sheath 26 over inner member 22 causes the braided conductive member 28 to expand radially”.

 	Referring to claim 35, Kozel teaches wherein the flexible sleeve (26) includes: a conducting portion; an insulated portion over a portion of the conducting portion; an active portion in electrical contact with the conducting portion, wherein the active portion is the at least one ablation element (paragraphs 0047-0050 and 0052-0055 and 0074).

 	Referring to claim 36, Kozel teaches wherein motion of the flexible sleeve (26) relative to the guide element creates a lesion on the tissue that substantially conforms to the shape of the guide element (paragraphs 0047-0050 and 0052-0055; Figures 1-

 	Referring to claim 37, Kozel teaches wherein the flexible sleeve (26) includes an insulating means surrounding at least part of the at least one ablation element (paragraphs 0047-0050 and 0052-0055; Figures 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozel (2005/0256521) as applied to claim 21 above, and further in view of Jasbir Sra (6,926,714).
 	Referring to claim 28, Kozel teaches that the distal end of the guide element (18) can be deflected and curved into predetermined directions (paragraph 0045) and further states using a steering mechanism, preformed shape or other means to make contact with the pulmonary vein (paragraph 0156), however fails to expressly teach that the desired shape is circular.  Sra teaches an analogous method of delivering ablation therapy comprising a distal end in a circular shape such that the circular shape extending along a transaxial plane relative to a longitudinal axis of the catheter (Col. 1, lines 15-21; Col. 5, line 54 through Col. 6, line 11; Figures 5A and 5B).  It would have been obvious to one of ordinary skill in the art at the time that the invention as made to modify the shape of the distal end, as taught by Kozel, to be circular shape, as taught by Sra, in order to allow the catheter to move along the curved wall of the pulmonary vein (Col. 5, lines 60-67).

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794